DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowan et al. (US 2004/0064101, cited by the applicant).
Re claim 1:	Kowan teaches a method for reading information on at least one identification tag associated with a syringe, the method comprising locating at least one of the at least one identification tag (160, 1810) associated with a sidewall of the syringe (110, 1800) inserted between a background screen (160', 1660) and a frame (1650) of a detector, such that the at least one of the at least one identification tags is positioned in an optical path between the detector and the background screen, illuminating at least a portion of the background screen with an illumination system (150, 1610), detecting by the detector (170a, 170b, 170c, 1630a-1630e) at least a portion of the at least one of the at least one identification tags, and communicating with a control mechanism of a fluid injector (120, 2000), at least one parameter from the at least one identification tag, wherein the background screen is spaced apart from the frame of the detector such that at least a portion of the syringe having the at least one identification tag is insertable in a space between the background screen and the frame (paragraph 0140)(see figs. 2C, 2F, 17A-19H; paragraphs 0093-0095, 0133-0143).
Re claim 6:	Wherein illuminating at least a portion of the background screen comprises illuminating a surface (160) of the portion of the background screen (paragraph 0095).  
Re claim 7:	Wherein illuminating the surface comprises at least one of illuminating a textured surface such as an opaque plastic (paragraph 0095).    
Re claim 8:	Wherein the detector is a digital camera and detecting at least a portion of the at least one identification tag comprises capturing a digital image of the at least one identification tag (paragraphs 0105-0106).  
Re claim 9:	Wherein capturing the image of the at least one identification tag comprises identifying and extracting information defining the at least one identification tag, and converting the information into usable data (paragraphs 0105-0106).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 10-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowan in view of Morton (US 2015/0374907).
Re claims 2-5:	The teachings of Kowan have been discussed above,
In addition to the teachings of Kowan as discussed above, he also teaches a method of using the indicators (610e, 615e) used for checking parity (figs. 4-8, paragraphs 0105-0116).  
However, Kowan fairly suggest that the method of decrypting code.
Morton teaches a method comprising of coding of syringe wherein the syringe (12) having an indicator (34), the indicator can used to decode identifying information (paragraph 0013), the indicator also serves as parameter having a digital signature can identifying various information such as a syringe assembly type, flow characteristic of fluid stored in the syringe, manufacture of the syringe, expiration use date of the syringe, etc. (paragraph 0015), and notifying a user that the syringe is not a correct syringe if the syringe does not comprise the correct digital signature and disabling the fluid injector while the syringe is inserted in the injector port if the syringe does not comprise the correct digital signature (fig. 5; paragraph 0038)(see figs. 1-5; paragraphs 0027-0038).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Morton to the teachings of Kowan in order to improve identification means by verifying identifying information of the syringe for needed procedures therewith.
Re claims 10, 15-18:	Kowan teaches a method of reading with a reader system at least one of at least one identification tag associated with a syringe, the method comprising inserting a syringe into a gap (1662) serving as a syringe port associated with a fluid injector such that at least one of the at least one identification tag (160, 1810) is positioned in a space between a protective screen (1650) of the reader system and a background screen (160', 1660) of the reader system, initiating a scan with the reader system of the at least one identification tag, capturing an image of the at least one identification tag against the background screen paragraphs 0105-0106)(see figs. 2C, 2F, 17A-19H; paragraphs 0093-0095, 0133-0143).
However, Kowan fairly suggest to method comprising decoding the identification tag.
Morton teaches a method comprising of coding of syringe wherein the syringe (12) having an indicator (34), the indicator can used to decode identifying information using the software programming (paragraph 0013), the indicator also serves as parameter having a digital signature can identifying various information such as a syringe assembly type, flow characteristic of fluid stored in the syringe, manufacture of the syringe, expiration use date of the syringe, etc. (paragraph 0015), sending the information to a computer accessory or processor (11)) serving as a control mechanism of the fluid injector (10)(fig. 5; paragraph 0038)(see figs. 1-5; paragraphs 0027-0038).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Morton to the teachings of Kowan in order to improve identification means by verifying identifying information of the syringe for needed procedures therewith.
Re claim 11:	Kowan further comprising turning on an illumination system to illuminate the background screen prior to initiating the scan with the reader system (fig. 7).  
Re claim 12:	Kowan further comprising a light source (1610) having a convex shape serving as focusing a lens of the reader system onto the at least one identification tag (fig. 19A).  
Re claim 13:	Kowan further comprising turning off the illumination system after decoding the at least one identification tag (i.e., turning off the system including lighting system is well-known in the art).  
Re claim 15:	Kowan further teaches turning on an illumination system comprises illuminating at least a portion of a surface (160) of the background screen (paragraph 0095).  
Re claim 19:	Kowan further teaches capturing an image of the at least one identification tag against the background screen comprises capturing a digital image of the at least one identification tag (paragraphs 0105-0106).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/           Primary Examiner, Art Unit 2887